TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.03-01-00550-CV


Consolidated Concepts, Inc., Appellant

v.

Large & Sons Foundation Drilling, Inc., Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 255,352, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




	Appellant Consolidated Concepts, Inc., filed an unopposed motion to dismiss its
appeal, explaining that the parties settled the case.
	The Court grants appellant's motion and dismisses its appeal.  See Tex. R. App. P.
42.1(a)(2).


  
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   April 18, 2002
Do Not Publish